J. A12036/19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     v.                   :
                                          :
CHERRIE R. NEICE,                         :          No. 1474 WDA 2018
                                          :
                          Appellant       :


       Appeal from the Judgment of Sentence Entered October 10, 2018,
               in the Court of Common Pleas of Allegheny County
                Criminal Division at No. CP-02-SA-0001446-2018


BEFORE: BENDER, P.J.E., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED JULY 25, 2019

        Cherrie R. Neice appeals pro se from the October 10, 2018 judgment

of sentence of a $100 fine imposed after she was found guilty of the summary

offense of disorderly conduct.1 After careful review, we affirm the judgment

of sentence.

        The trial court summarized the relevant facts of this case as follows:

              The incident occurred in the Upper Saint Clair public
              municipal building that also housed the library.
              Kathleen Paulison testified that on July 27, 2017, as
              she was leaving the library with her 10 year old son,
              [appellant]    suddenly    appeared    and    became
              aggressive towards her son and screamed at him
              “what the f[***], what the f[***] is wrong with this
              kid. He needs to get the f[***] out of my way.
              [Appellant] directed the f-word towards Ms. Paulison’s
              son seven times and once towards her. Ms. Paulison
              stated that she was conversing with her son in a calm,

1   18 Pa.C.S.A. § 5503(a)(3).
J. A12036/19

            quiet manner before [appellant] aggressively
            approached them. She did not know the reason for
            [appellant’s] aggression.

Trial court opinion, 1/4/19 at 1-2 (citations to notes of testimony omitted).

      A non-traffic citation, No. 1214295-5, was filed against appellant on

July 31, 2017, charging her with the aforementioned summary offense of

disorderly conduct.   Following a magisterial hearing, appellant was found

guilty and ordered to pay a fine and costs totaling $460.50. Appellant filed a

timely summary appeal, and a de novo hearing was held before the

Honorable Thomas E. Flaherty of the Court of Common Pleas of Allegheny

County on October 10, 2018.      Both Kathleen Paulison and Upper St. Clair

Police Officer Michael Lidenfelser testified at this proceeding. As noted, the

trial court found appellant guilty of disorderly conduct and sentenced her to

pay a $100 fine that same day. Thereafter, appellant filed a timely notice of

appeal and a court-ordered concise statement of errors complained of on

appeal, pursuant to Pennsylvania Rule of Appellate Procedure 1925(b). The

trial court, in turn, filed its Rule 1925(a) opinion on January 4, 2019.

      Preliminarily, we recognize that appellant’s 61-page pro se brief does

not include a single citation to relevant legal authority, nor does it make any

mention of the specific elements of Section 5503(a)(3), the crime for which

she was found guilty.    “Although this Court is willing to liberally construe

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant[.]”    Commonwealth v. Adams, 882 A.2d 496, 498



                                      -2-
J. A12036/19

(Pa.Super. 2005) (citation omitted). “To the contrary, any person choosing

to represent [her]self in a legal proceeding must, to a reasonable extent,

assume that his lack of expertise and legal training will be his undoing.” Id.

      As best we can discern from appellant’s Rule 1925(b) statement and

appellate brief, appellant first contends that there was insufficient evidence to

sustain her summary conviction for disorderly conduct.        For the following

reasons, we find that appellant has waived this claim.

      Rule 1925(b) provides, inter alia, that “[i]ssues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.” Pa.R.A.P.1925(b)(4)(vii). In Commonwealth

v. Garland, 63 A.3d 339 (Pa.Super. 2013), a panel of this court held the

appellant had waived his sufficiency of the evidence claim where his

Rule 1925(b) statement simply averred the evidence was legally insufficient

to support his convictions. Id. at 344. It is well settled that,

            [i]n order to preserve a challenge to the sufficiency of
            the evidence on appeal, an appellant’s Rule 1925(b)
            statement must state with specificity the element or
            elements upon which the appellant alleges that the
            evidence was insufficient.

Id. (citations and internal quotation marks omitted).

      Here, our review of the record establishes that appellant has waived her

sufficiency claim by failing to identify in her Rule 1925(b) statement the

specific elements of disorderly conduct that the Commonwealth failed to

prove.     Rather,   appellant’s   Rule   1925(b)   statement      avers,   “Judge



                                      -3-
J. A12036/19

Thomas Flaherty erred in finding that Officer Michael Lindenfelser and

Kathleen Paulison met their burden of proof along with the fact that there was

not sufficient evidence presented at the Summary appeal hearing.”

(Rule 1925(b) statement, 12/6/18, at unnumbered page 1, ¶ 2.) Appellant’s

“Statement of Questions Involved” also fails to specify the elements of

disorderly conduct that she is challenging on appeal. (See appellant’s brief at

5-6.) Rather, appellant simply argues that the testimony presented by the

Commonwealth’s witnesses was inconsistent and contradictory and challenges

the trial court’s credibility determinations:

            Judge Thomas Flaherty was negligent and erred in
            finding   that   Officer     []   Lindenfelser   and
            Kathleen Paulison met the required weight of
            evidence proving guilt beyond a reasonable doubt
            when there was insufficient evidence presented at the
            summary appeal hearing.

            ....

            Kathleen Paulison, [w]itness, under oath, repeatedly
            made     fabricated   subjective    and     opinionated
            statements along with contradictory testimony. She
            was biased. This is evidenced in the court transcript.
            This defines her as a witness that is not credible.

            Officer [] Lindenfelser, [w]itness, under oath,
            demonstrated      police   misconduct    with    his
            contradictory testimonial version of events. This is
            evidenced in the court transcript.

Appellant’s brief at 5-6 (extraneous capitalization omitted); see also

Rule 1925(b) statement, 12/6/18, at unnumbered page 1, ¶¶ 4-5.




                                      -4-
J. A12036/19

      Appellant’s claim as presented does not properly implicate the

sufficiency of the evidence.         An allegation that a witness’s testimony is

inconsistent or unreliable goes to the weight of the evidence, and appellant’s

dissatisfaction with the trial court’s credibility determinations does not provide

her with a basis for relief on sufficiency review.           Here, as noted, both

Kathleen Paulison    and   Officer     Lidenfelser   testified    on   behalf   of   the

Commonwealth at the October 10, 2018 de novo hearing. The Honorable

Thomas    E.   Flaherty,   sitting    as   fact-finder,   found   testimony     of   the

Commonwealth’s witnesses credible and elected not to believe appellant’s

version of the events. (See trial court opinion, 1/4/19 at unnumbered 2.) We

are precluded from reweighing the evidence and substituting our judgment for

that of the fact-finder. Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa.

2013).

      For the foregoing reasons, we affirm the trial court’s October 10, 2018

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 7/25/2019


                                           -5-